Filed Pursuant to Rule 424(b)(3) Registration No. 333-177046 PROSPECTUS BIOMODA, INC. 206,387,725Shares of Common Stock This prospectus relates to the resale by the selling stockholders of up to 206,387,725shares of our common stock, including 203,887,725 shares of common stock issuable upon exercise of outstanding common stock purchase warrants currently exercisable at $0.01 per share.The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. The selling stockholders may be deemed underwriters of the shares of common stock which they are offering.We will pay the expenses of registering these shares. Our common stock is registered under Section 15 of the Securities Exchange Act of 1934 and is listed on the Over-The-Counter Bulletin Board under the symbol “BMOD”.The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on September 23, 2011, was $0.02. The securities offered in this prospectus involve a high degree of risk. See "Risk Factors" beginning on page4 of this prospectus to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is October 14, 2011. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 4 Use of Proceeds 13 Market For Common Stock and Related Stockholder Matters 14 Management’s Discussion and Analysis and Plan of Operations 15 Business 21 Description of Property 27 Legal Proceedings 27 Management 28 Executive Compensation 30 Certain Relationships and Related Transactions 32 Private Placement of Common Stock and Warrants 32 Security Ownership of Certain Beneficial Owners and Management 34 Description of Securities 35 Indemnification for Securities Act Liabilities 36 Plan of Distribution 37 Selling Stockholders 39 Legal Matters 41 Experts 41 Additional Information 41 Index to Financial Statements 42 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any jurisdiction where the offer or sale of these securities is not permitted. You should assume that the information contained in this prospectus is accurate as of the date on the front of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date.This prospectus will be updated as required by law. Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “risk factors” section, the financial statements and the notes to the financial statements. BIOMODA, INC. We are a development stage company incorporated in the state of New Mexico on January 3, 1990. On August 13, 2003, we formed Biomoda Holdings, Inc., a Nevada corporation, for the purpose of research, development, production and marketing of medical and biomedical products. On January 8, 2010, we dissolved Biomoda Holdings as no longer necessary or useful for operations.We have laboratories and offices at 609 Broadway NE, in Albuquerque, New Mexico that are used for corporate and research and development activities. Our telephone number is (505) 821-0875 and our fax number is (866) 519-6156. We are an in-vitro diagnostics company that develops assays, or tests, to detect cancer. These assays are performed in clinical reference laboratories using body-fluid samples. The technology is based on scientific work originally done at Los Alamos National Laboratory. We were issued a patent in January 2005, and have received a Divisional and a Continuation-In-Part extension of that owned patent. The technology is based on a porphyrin molecule that has an affinity to bind with cancer cells in high concentrations and cause them to fluoresce under specific frequencies of light. The porphyrin molecule is easy to obtain, manufacture and use. This is a broad-based technology that works with a variety of cancers. We are developing a product line of assays for a variety of cancers based on adaptations of this technology. While we believe the technology has great potential as a cancer screening tool for large populations, the true breakthrough may be its potential as a non-invasive diagnostic for multiple cancers. Our first product, trademarked under the name CyPath®, is an assay for the detection of early-stage lung cancer. Lung cancer represents a large market with unmet diagnostic needs. The five-year survival rates for lung cancer are dismal, due in large part to the fact that this disease is typically diagnosedlate in its progression. Our lung cancer assay tests deep-lung sputum which is collectedfrom the patient, processed and incubated in the CyPath® molecular marker labeling solution, and then scored for cancer cells. This technology has the potential to diagnose other cancers as well. We have identified breast, circulating tumor cells, cervical, bladder, colorectal, oral, and prostate cancers as potentially significant business opportunities for us. We have incurred losses since our inception. For the years ended December 31, 2010 and 2009, we did not generate any revenues and incurred net losses of $655,781 and $905,289, respectively.For the six months ended June 30, 2011, we incurred net losses of $3,794,135.At June 30, 2011, we had a working capital deficit of $979,022 and an accumulated deficit of $12,886,076.These factors raise substantial doubt about our ability to continue as a going concern. 1 Table of Contents The Offering Common stock offered by selling stockholders Up to 206,387,725shares of our common stock, including 203,887,725 shares of common stock issuable upon exercise of common stock purchase warrants currently exercisable at $0.01 per share. Shares outstanding prior to the offering 130,314,363shares as of September 23, 2011. Shares to be outstanding after the offering 334,202,088 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock. However, we will receive the sale price of any common stock we sell to the selling stockholder upon exercise of the warrants. The warrants entitle the holder to exercise their warrants on a cashless basis under certain conditions. In the event that any selling stockholder exercises their warrants on a cashless basis, then we will not receive any proceeds from the exercise of those warrants. We expect to use the proceeds received from the exercise of the warrants, if any, for general working capital purposes. 2 Table of Contents Summary of Related Transactions March 2010 Financing On March 17, 2010, we entered into a securities purchase agreement with five accredited investors pursuant to which we sold in a private placement transaction (i)6,875,001 shares of our common stock, at a purchase price of $0.16 per share, (ii) Series I warrants to purchase approximately an additional 6,250,001 shares of common stock with an exercise price of $0.25 per share, subject to adjustment as described herein, (iii) Series II warrants to purchase up to approximately an additional 3,750,001 shares of common stock, subject to adjustment as described herein, on an automatic cashless exercise basis with an exercise price of $0.01 per share, and (iv) Series III warrants to purchase an additional 6,250,001shares of common stock with an exercise price of $0.16 per share. We received aggregate gross proceeds of $1,000,000 from the sale of the shares and the warrants. As a result of the antidilution protection provided in the Series I Warrants, they are currently exercisable to purchase an aggregate of 153,887,725 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of the Series I Warrants.The Series I Warrants expire on March 17, 2015. In connection with the private placement, we paid our placement agent, LifeTech Capital, Inc., a division of Aurora Capital LLC, a cash fee of $100,000 and issued it a 5-year warrant to purchase 625,000 shares of our common stock with an exercise price of $0.16 per share.As a result of the antidilution protection provided therein, LifeTech Capital currently has warrants to purchase 15,625,000 shares of common stock at an exercise price of $0.01 per share.These shares are included in the Series I totals. September 2010 Financing On September 15, 2010, we entered into a securities purchase agreement with two accredited investors pursuant to which we sold in a private placement transaction (i)an aggregate of $560,000 in principal amount of convertible notes, with a conversion priceequal to the lesser of $.25 or 80% of the average of the three lowest daily VWAPs for the 20 consecutive trading days prior to the date on which the holder elects to convert all or part of its note and(ii) 5-Year warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share. As a result of the antidilution protection provided in the warrants, they are currently exercisable to purchase an aggregate of 50,000,000 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of the warrants.The warrants expire on September 15, 2015. August 2011 Financing In August 2011, we sold 2,500,000 shares of restricted common stock to Gemini Master Fund, Ltd. in exchange for $25,000. 3 Table of Contents RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. Risks Relating to Our Business: We have a history of losses which may continue and which may negatively impact our ability to achieve our business objectives. We incurred net losses of $655,781 for the year ended December 31, 2010 and $905,289 for the year ended December 31, 2009. For the six months ended June 30, 2011, we incurred net losses of $3,794,135.At June 30, 2011, we had a working capital deficit of $979,022 and an accumulated deficit of $12,886,076. We cannot assure you that we can achieve or sustain profitability on a quarterly or annual basis in the future.Our operations are subject to the risks and competition inherent in a business enterprise in the development stage. There can be no assurance that future operations will be profitable. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. There is substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. In their report dated March 14, 2011, our independent auditors stated that our financial statements for the year ended December 31, 2010 were prepared assuming that we would continue as a going concern. Our ability to continue as a going concern is an issue raised as a result of significant losses since inception with no revenues, a working capital deficiency and an accumulated deficit. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible. Our continued net operating losses increase the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. If we are unable to obtain additional funding, our business operations will be harmed and if we do obtain additional financing, our then existing shareholders may suffer substantial dilution. We require additional funds to sustain our operations and institute our business plan.We anticipate that we will require up to approximately $3,000,000 for our anticipated operations for the next twelve months. We have expended substantial funds on the research, development and clinical trials of our product candidates.As a result, we have historically experienced negative cash flows from operations since our inception and we expect to continue to experience negative cash flows from operations for the foreseeable future.Unless and until we are able to generate sufficient revenues from our CyPath® assay and/or from the sale and/or licensing of our products under development, we expect such losses to continue for the foreseeable future. Therefore, our ability to continue our clinical trials and development efforts and to continue as a going concern is highly dependent on the amount of cash and cash equivalents on hand combined with our ability to raise additional capital to support our future operations.We will need to raise additional capital through one or more methods, including but not limited to, issuing additional equity or debt, in order to support the costs of our research and development programs. We do not have any contracts or commitments for additional funding, and there can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our development plans or cease our business operations. Any additional equity financing may involve substantial dilution to our then existing shareholders. 4 Table of Contents Current economic conditions and capital markets are in a period of disruption and instability which could adversely affect our ability to access the capital markets, and thus adversely affect our business and liquidity. The current economic conditions and financial crisis have had, and will continue to have, a negative impact on our ability to access the capital markets, and thus have a negative impact on our business and liquidity.The shortage of liquidity and credit combined with recent substantial losses in worldwide equity markets could lead to an extended worldwide recession.We may face significant challenges if conditions in the capital markets do not improve.Our ability to access the capital markets has been and continues to be severely restricted at a time when we need to access such markets, which could have a negative impact on our business plans, including our pre-clinical studies and clinical trial schedules and other research and development activities.Even if we are able to raise capital, it may not be at a price or on terms that are favorable to us.We cannot predict the occurrence of future disruptions or how long the current conditions may continue. Successful development of our products is uncertain.To date, no revenues have been generated from the commercial sale of our products and our products may not generate revenues in the future. Our development of current and future product candidates is subject to the risks of failure inherent in the development of new pharmaceutical products and products based on new technologies.These risks include: · delays in product development, clinical testing or manufacturing; · unplanned expenditures in product development, clinical testing or manufacturing; · failure in clinical trials or failure to receive regulatory approvals; · emergence of superior or equivalent products; · inability to manufacture on our own, or through others, product candidates on a commercial scale; · inability to market products due to third party proprietary rights; and · failure to achieve market acceptance. Because of these risks, our research and development efforts may not result in any commercially viable products.If significant portions of these development efforts are not successfully completed, required regulatory approvals are not obtained, or any approved products are not commercially successful, our business, financial condition and results of operations may be materially harmed. Because we have not begun the commercial sale of any of our products, our revenue and profit potential is unproven and our limited operating history makes it difficult for an investor to evaluate our business and prospects.Our technology may not result in any meaningful benefits to our current or potential partners.No revenues have been generated from the commercial sale of our products, and our products may not generate revenues in the future.Our business and prospects should be considered in light of the heightened risks and unexpected expenses and problems we may face as a company in an early stage of development in a new and rapidly evolving industry. We are primarily focusing our activities and resources on the development of CyPath® and depend on its success. We are focusing most of our near-term research and development activities and resources on CyPath®, and we believe a significant portion of our value relates to our ability to develop this in-vitro diagnostic. The development of CyPath® is subject to many risks, including the risks discussed in other risk factors. If the results of clinical trials of CyPath®, the regulatory decisions affecting CyPath®, the anticipated or actual timing and plan for commercializing CyPath®, or, ultimately, the market acceptance of CyPath® do not meet our, your, analysts’ or others’ expectations, the market price of our common stock could be adversely affected. 5 Table of Contents Our product development efforts may not be successful. Our product candidates have not received regulatory approval and are generally in research, pre-clinical and various clinical stages of development.If the results from any of the clinical trials are poor, those results may adversely affect our ability to raise additional capital or obtain regulatory approval to conduct additional clinical trials, which will affect our ability to continue full-scale research and development for our cancer detection assay.In addition, our product candidates may take longer than anticipated to progress through clinical trials, or patient enrollment in the clinical trials may be delayed or prolonged significantly, thus delaying the clinical trials.Patient enrollment is a function of many factors, including the size of the patient population, the nature of the protocol, the proximity of patients to the clinical sites, and the eligibility criteria for the study.In addition, because our CyPath® product currently in clinical trials represents a departure from more commonly used methods for cancer detection, potential patients and their doctors may be inclined to use other detection modalities, such as CT scan, rather than enroll patients in our clinical study. Clinical trials required for our product candidates are expensive and time consuming, and their outcome is uncertain. In order to obtain FDA approval to market a new diagnostic product, we or our potential partners must demonstrate proof of safety and efficacy in humans.To meet these requirements, we or our potential partners will have to conduct extensive pre-clinical testing and “adequate and well-controlled” clinical trials.Conducting clinical trials is a lengthy, time-consuming and expensive process.The length of time may vary substantially according to the type, complexity, novelty and intended use of the product candidate, and often can be several years or more per trial.Delays associated with products for which we are directly conducting pre-clinical or clinical trials may cause us to incur additional operating expenses.Moreover, we may continue to be affected by delays associated with the pre-clinical testing and clinical trials of certain product candidates conducted by our partners over which we have no control.The commencement and rate of completion of clinical trials may be delayed by many factors, including, for example: · obtaining regulatory approval to commence a clinical trial; · reaching agreement on acceptable terms with prospective contract research organizations, or CROs, and trial sites, the terms of which can be subject to extensive negotiation and may vary significantly among different CROs and trial sites; · slower than expected rates of patient recruitment due to narrow screening requirements; · the inability of patients to meet FDA or other regulatory authorities imposed protocol requirements; · the inability to retain patients who have initiated a clinical trial but may be prone to withdraw due to various clinical or personal reasons, or who are lost to further follow-up; · the inability to manufacture sufficient quantities of qualified materials under current good manufacturing practices, or cGMPs, for use in clinical trials; · the need or desire to modify our manufacturing processes; · the inability to adequately observe patients after detection; · changes in regulatory requirements for clinical trials; · the lack of effectiveness during the clinical trials; · unforeseen safety issues; · delays, suspension, or termination of the clinical trials due to the institutional review board responsible for overseeing the study at a particular study site; and · government or regulatory delays or “clinical holds” requiring suspension or termination of the trials. Even if we obtain positive results from pre-clinical or initial clinical trials, we may not achieve the same success in future trials.Clinical trials may not demonstrate statistically sufficient safety and effectiveness to obtain the requisite regulatory approvals for product candidates employing our technology. 6 Table of Contents Clinical trials that we conduct or that third-parties conduct on our behalf may not demonstrate sufficient safety and efficacy to obtain the requisite regulatory approvals for any of our product candidates.We expect to commence new clinical trials from time to time in the course of our business as our product development work continues.The failure of clinical trials to demonstrate safety and effectiveness for our desired indications could harm the development of that product candidate as well as other product candidates.Any change in, or termination of, our clinical trials could materially harm our business, financial condition and results of operations. We rely on third parties to conduct our clinical trials and many of our preclinical studies.If those parties do not successfully carry out their contractual duties or meet expected deadlines, our diagnostic test may not advance in a timely manner or at all. In the course of our discovery, preclinical testing and clinical trials, we rely on third parties, including universities, investigators and clinical research organizations, to perform critical services for us. For example, we rely on third parties to conduct our clinical trials and many of our preclinical studies. Clinical research organizations and investigators are responsible for many aspects of the trials, including finding and enrolling patients for testing and administering the trials.Although we rely on these third parties to conduct our clinical trials, we are responsible for ensuring that each of our clinical trials is conducted in accordance with its investigational plan and protocol.Moreover, the FDA and foreign regulatory authorities require us to comply with regulations and standards, commonly referred to as good clinical practices, or GCPs, for conducting, monitoring, recording and reporting the results of clinical trials to ensure that the data and results are scientifically credible and accurate and that the trial subjects are adequately informed of the potential risks of participating in clinical trials.Our reliance on third parties does not relieve us of these responsibilities and requirements.These third parties may not be available when we need them or, if they are available, may not comply with all regulatory and contractual requirements or may not otherwise perform their services in a timely or acceptable manner, and we may need to enter into new arrangements with alternative third parties and our clinical trials may be extended, delayed or terminated.These independent third parties may also have relationships with other commercial entities, some of which may compete with us.In addition, if such third parties fail to perform their obligations in compliance with our clinical trial protocols, our clinical trials may not meet regulatory requirements or may need to be repeated.As a result of our dependence on third parties, we may face delays or failures outside of our direct control.These risks also apply to the development activities of our collaborators, and we do not control our collaborators’ research and development, clinical trials or regulatory activities. We do not have experience as a company conducting large-scale clinical trials, or in other areas required for the successful commercialization and marketing of our product candidates. Preliminary results from clinical trials of CyPath® may not be indicative of successful outcomes in later stage trials.Negative or limited results from any current or future clinical trial could delay or prevent further development of our product candidates which would adversely affect our business. We have no experience as a company in conducting large-scale, late stage clinical trials, and our experience with early-stage clinical trials with small numbers of patients is limited.In part because of this limited experience, we cannot be certain that planned clinical trials will begin or be completed on time, if at all.Large-scale trials would require either additional financial and management resources, or reliance on third-party clinical investigators, CROs or consultants. Relying on third-party clinical investigators or CROs may force us to encounter delays that are outside of our control.Any such delays could have a material adverse effect on our business. We also do not currently have marketing and distribution capabilities for our product candidates. Developing an internal sales and distribution capability would be an expensive and time-consuming process.We may enter into agreements with third parties that would be responsible for marketing and distribution.However, these third parties may not be capable of successfully selling any of our product candidates.The inability to commercialize and market our product candidates could materially affect our business. 7 Table of Contents Success in early clinical trials may not be indicative of results obtained in later trials. A number of new drugs and biologics have shown promising results in initial clinical trials, but subsequently failed to establish sufficient safety and effectiveness data to obtain necessary regulatory approvals.Data obtained from pre-clinical and clinical activities are subject to varying interpretations, which may delay, limit or prevent regulatory approval. Positive results from our pre-clinical studies, Phase I and the first stage of our pilot study clinical trials should not be relied upon as evidence that later or larger-scale clinical trials will succeed.The Phase I studies we have completed to date have been designed to primarily assess safety in a small number of patients.The limited results we have obtained may not predict results for any future studies and also may not predict future diagnostic benefits of our cancer detection assay.We will be required to demonstrate through larger-scale clinical trials that CyPath® is safe and effective for use in a diverse population before we can seek regulatory approval for its commercial sale.There is typically an extremely high rate of attrition from the failure of cancer detection assay candidates proceeding through clinical trials. In addition, regulatory delays or rejections may be encountered as a result of many factors, including changes in regulatory policy during the period of product development. If we successfully develop products but those products do not achieve and maintain market acceptance, our business will not be profitable. Even if CyPath® or any future product candidate is approved for commercial sale by the FDA or other regulatory authorities, the degree of market acceptance of any approved product candidate by physicians, healthcare professionals and third-party payors and our profitability and growth will depend on a number of factors, including: · our ability to provide acceptable evidence of safety and efficacy; · relative convenience and ease of administration; · the prevalence and severity of any adverse side effects; · availability of alternative detection assays; · pricing and cost effectiveness; · effectiveness of our or our collaborators’ sales and marketing strategy; and · our ability to obtain sufficient third-party insurance coverage or reimbursement. In addition, if CyPath® or any future product candidate that we discover and develop does not provide a treatment regimen that is more beneficial than the current standard of care or otherwise provide patient benefit, that product likely will not be accepted favorably by the market.If any products we may develop do not achieve market acceptance, then we may not generate sufficient revenue to achieve or maintain profitability. In addition, even if our products achieve market acceptance, we may not be able to maintain that market acceptance over time if new products or technologies are introduced that are more favorably received than our products, are more cost effective or render our products obsolete. 8 Table of Contents If we cannot license or sell CyPath®, it may be delayed or never be further developed. We have completed validation work and a pilot study with CyPath® for the detection of lung cancer.Taken together, the current U.S. study along with data collected from the pilot safety and efficacy study should provide the safety, dosimetry and efficacy data that will support the final design of the larger pivotal study.Substantial financial resources will be needed to complete the final part of the trial and any additional supportive clinical studies necessary for potential product approval.We do not presently have the financial resources internally to complete the larger pivotal study.We may seek a licensing or funding partner for CyPath®, and hope that the data from our clinical studies will enhance our opportunities of finding such partner.If a partner is not found for this technology, we may not be able to advance the project past its current state of development.Because there are a limited number of companies which have the financial resources, the internal infrastructure, the technical capability and the marketing infrastructure to develop and market a cancer detection assay, we may not find a suitable partnering candidate for CyPath®.We also cannot ensure that we will be able to find a suitable licensing partner for this technology.Furthermore, we cannot ensure that if we do find a suitable licensing partner, the financial terms that they propose will be acceptable to us. We may have significant product liability exposure because we maintain only limited product liability insurance. We face an inherent business risk of exposure to product liability claims in the event that the administration of one of our cancer detection assays during a clinical trial adversely affects or causes the death of a patient.Although we maintain product liability insurance for clinical studies in the amount of $3,000,000 per occurrence or $3,000,000 in the aggregate on a claims-made basis, this coverage may not be adequate.Product liability insurance is expensive, difficult to obtain and may not be available in the future on acceptable terms, if at all.Our inability to obtain sufficient insurance coverage on reasonable terms or to otherwise protect against potential product liability claims in excess of our insurance coverage, if any, or a product recall, could negatively impact our financial position and results of operations. If we are unable to obtain, protect and enforce our patent rights, we may be unable to effectively protect or exploit our proprietary technology, inventions and improvements. Our success depends in part on our ability to obtain, protect and enforce commercially valuable patents.We try to protect our proprietary positions by filing United States and foreign patent applications related to our proprietary technology, inventions and improvements that are important to developing our business.However, if we fail to obtain and maintain patent protection for our proprietary technology, inventions and improvements, our competitors could develop and commercialize products that would otherwise infringe upon our patents. Our patent position is generally uncertain and involves complex legal and factual questions.Legal standards relating to the validity and scope of claims in the biotechnology and biopharmaceutical fields are still evolving.Accordingly, the degree of future protection for our patent rights is uncertain.The risks and uncertainties that we face with respect to our patents include the following: · the pending patent applications we have filed or to which we have exclusive rights may not result in issued patents or may take longer than we expect to result in issued patents; · the claims of any patents that issue may not provide meaningful protection; · we may be unable to develop additional proprietary technologies that are patentable; · the patents licensed or issued to us may not provide a competitive advantage; · other parties may challenge patents licensed or issued to us; · disputes may arise regarding the invention and corresponding ownership rights in inventions and know-how resulting from the joint creation or use of intellectual property by us, our licensors, corporate partners and other scientific collaborators; and · other parties may design around our patented technologies. 9 Table of Contents We may become involved in lawsuits to protect or enforce our patents that would be expensive and time consuming. In order to protect or enforce our patent rights, we may initiate patent litigation against third parties.In addition, we may become subject to interference or opposition proceedings conducted in patent and trademark offices to determine the priority and patentability of inventions.The defense of intellectual property rights, including patent rights through lawsuits, interference or opposition proceedings, and other legal and administrative proceedings, would be costly and divert our technical and management personnel from their normal responsibilities.An adverse determination of any litigation or defense proceedings could put our pending patent applications at risk of not being issued. Furthermore, because of the substantial amount of discovery required in connection with intellectual property litigation, there is a risk that some of our confidential information could be compromised by disclosure during this type of litigation.For example, during the course of this kind of litigation, confidential information may be inadvertently disclosed in the form of documents or testimony in connection with discovery requests, depositions or trial testimony.This disclosure could have a material adverse effect on our business and our financial results. We may not be able to compete with our competitors in the pharmaceutical and biotechnology industry because many of them have greater resources than we do and they are further along in their development efforts. The pharmaceutical and biotechnology industry is intensely competitive and subject to rapid and significant technological change.Many of the cancer detection assays that we are attempting to discover or develop will be competing with existing detection methods. Most or all of these companies have greater financial resources, larger technical staffs, and larger research budgets than we have, as well as greater experience in developing products and running clinical trials.We expect to continue to experience significant and increasing levels of competition in the future.In addition, there may be other companies which are currently developing competitive technologies and products or which may in the future develop technologies and products that are comparable or superior to our technologies and products. If we lose qualified management and scientific personnel or are unable to attract and retain such personnel, we may be unable to successfully develop our products or we may be significantly delayed in developing our products. Our success is dependent, in part, upon a limited number of key executive officers, each of whom is an at-will employee, and also upon our scientific researchers.For example, because of his extensive understanding of our technologies and product development programs, the loss of Mr. John J. Cousins, our President & Chief Financial Officer and Director, would adversely affect our development efforts and clinical trial programs during the period of time it would take to find and train a qualified replacement. We also believe that our future success will depend largely upon our ability to attract and retain highly-skilled research and development and technical personnel.We face intense competition in our recruiting activities, including competition from larger companies with greater resources.We do not know if we will be successful in attracting or retaining skilled personnel.The loss of certain key employees or our inability to attract and retain other qualified employees could negatively affect our operations and financial performance. 10 Table of Contents Material weaknesses in our internal controls could have a material adverse effect on our business, financial condition and operating results and stockholders could lose confidence in our financial reporting. Management concluded that our internal controls over financial reporting were ineffective due to material weaknesses for the fiscal year ended December 31, 2010. The areas in which material weaknesses were identified include period-end cutoff procedures and procedures designed to identify, measure and classify imbedded derivative liabilities arising from complex financial contracts and instruments. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we are unable to correct these material weaknesses, we may not be able to provide reliable financial reports or prevent fraud, and our operating results could be harmed. Further, we may incur significant expenses in correcting these weaknesses and maintaining effective internal controls. Pursuant to the recently passed Dodd-Frank Wall Street Reform and Consumer Protection Act, smaller reporting companies, like us, are exempt from the requirement that management’s report be subject to an audit by an independent registered public accounting firm, although we may be required to do so in the future. Failure to achieve and maintain an effective internal control environment, regardless of whether we are required to maintain such controls, could also cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. We have not obtained an independent audit of our internal controls and, as a result, we may have other deficiencies or weaknesses in addition to the weaknesses described above. Further, at such time as we are required to comply with the internal controls requirements of the Sarbanes-Oxley Act, we may incur significant expenses in having our internal controls audited and in implementing any changes which are required. 11 Table of Contents Risks Relating to Our Common Stock: If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board must be current in their reports under Section 13 of the Securities Exchange Act of 1934 (“Exchange Act”) in order to maintain price quotation privileges on the OTC Bulletin Board. The lack of resources to prepare and file our reports, including the inability to pay our auditor, could result in our failure to remain current on our reporting requirements, which could result in our being removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to get re-listed on the OTC Bulletin Board, which may have an adverse material effect on our company. We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the Board of Directors may consider relevant. Efforts to comply with recently enacted changes in securities laws and regulations will increase our costs and require additional management resources, and we still may fail to comply. As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the SEC adopted rules requiring public companies to include a report of management on their internal controls over financial reporting in their annual reports on Form 10-K. In addition, the independent registered public accounting firm auditing our financial statements could, in the future, be required to attest to the effectiveness of our internal controls over financial reporting. The attestation requirements by our independent registered public accounting firm are not presently applicable to us but we could become subject to these requirements in the future.If we are unable to conclude that we have effective internal controls over financial reporting or if our independent registered public accounting firm is unable to provide us with a report as to the effectiveness of our internal controls over financial reporting as required by Section 404 of the Sarbanes-Oxley Act of 2002, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our securities. Our common stock is subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 12 Table of Contents The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. FINRAsales practice requirements may also limit a shareholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. USE OF PROCEEDS All shares of our common stock offered by this prospectus are being registered for the account of the selling security holders.We will not receive any proceeds from the sale of these shares. However, we will receive the sale price of any common stock we sell to the selling stockholder upon exercise of the warrants. The warrants entitle the holder to exercise their warrants on a cashless basis under certain conditions. In the event that any selling stockholder exercises their warrants on a cashless basis, then we will not receive any proceeds from the exercise of those warrants. We expect to use the proceeds received from the exercise of the warrants, if any, for general working capital purposes. 13 Table of Contents MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is quoted on the OTC Bulletin Board under the symbol “BMOD”. For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. Fiscal Year 2009 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter (1) $ $ As of September 21, 2011 Holders As of September 23, 2011, we had approximately 366 holders of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. The transfer agent for our common stock is OTR, Inc., 1th Avenue, Suite 1550, Portland, Oregon 97204. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information None. 14 Table of Contents MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Some of the information in this Form S-1 contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “anticipate,” “believe,” “estimate” and “continue,” or similar words. You should read statements that contain these words carefully because they: • discuss our future expectations; • contain projections of our future results of operations or of our financial condition; and • state other “forward-looking” information. We believe it is important to communicate our expectations. However, there may be events in the future that we are not able to accurately predict or over which we have no control. Our actual results and the timing of certain events could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under “Risk Factors,” “Business” and elsewhere in this prospectus. See “Risk Factors.” Overview We have been in the development stage since we began operations on January 3, 1990, and have not generated any significant revenues from operations. There is no assurance of any future revenues. As of June 30, 2011, we had an accumulated deficit of $12,886,076 and a working capital deficit of $979,022. In addition, we did not generate any cash from operations and had no cash reserve dedicated to fund expenditures. We are currently considering several options to raise sufficient capital to meet operating expenses.Assuming we receive additional funding, our plan of operation for the next 18 to 24 months is to complete research to optimize the CyPath® diagnostic assay, conduct the pivotal clinical trial and submit clinical study results to the U.S. Food and Drug Administration ("FDA") for a Class III approval of the CyPath® assay as a medical device for the detection of lung cancer.Completed in the first quarter of 2011, the Pilot clinical study showed that CyPath® is a significant new biomarker for lung cancer.The Pilot study demonstrated CyPath®’s ability to discriminate between cancer and non-cancer cohorts by identifying and quantifying cellular characteristics that differ between groups of individuals at high risk for developing cancer and those who already have the disease.Sensitivity of the assay was determined at 77% with specificity at 58% (accounting for patient factors) and an overall accuracy of 81.3% in the ability to correctly classify groups of study participants into the cancer or high-risk cohorts.A Receiver Operating Characteristic (“ROC”) analysis of the sensitivity and specificity was shown to have an associated “p value” of less than .001, resulting in a statistically significant finding of CyPath®’s ability to discriminate between high-risk and cancer groups.The Pilot clinical trial consisted of two cohorts: patients with a confirmed diagnosis of cancer who had not begun treatment for the disease and high-risk participants, including military veterans in New Mexico, with a history of heavy smoking. We are conducting optimization studies, both independently and in partnership with other scientific and medical institutions, to prepare for the multi-site pivotal clinical study and enhance commercialization of the CyPath® assay.Optimization will include automating the process for reading CyPath®-labeled cells in tissue and body fluid samples, improving methods for the non-invasive collection of sputum samples and refining the use of fluorescent microscopy to identify cancer and pre-cancerous cells.We are also developing strategies to enter the European market, including filing for approval of a CE mark.In June 2011, we received notice from the European Patent Office of its intention to grant the Biomoda patent. Our initial product is an in-vitro diagnostic test for lung cancer that will be used to evaluate sputum samples obtained non-invasively from patients. The samples will be sent to a Biomoda laboratory where they will be analyzed with the CyPath® labeling solution to determine the presence, or absence, of lung cancer or precancerous cells.Our diagnostic test can be adapted for use on other tissue and body fluid samples, and we intend to create and market products to diagnose and screen for other prevalent cancers, including breast, cervical, bladder, oral and colorectal.Toward that end, we are developing protocols for feasibility studies to adapt the CyPath® technology for the diagnosis of breast and cervical cancer. 15 Table of Contents We have determined that our initial markets will build upon established relationships with prominent hospitals, laboratories and the U.S. Veterans Administration ("VA") hospitals.Such relationships will ensure timely initial commercial sales.This initial commercial acceptance within the VA system can be efficiently leveraged through the VA infrastructure.The VA also is the product approval channel for the U.S. Agency for International Development ("AID"), conditional on FDA approval.Ongoing published results of test data and clinical studies and presentations at appropriate medical symposia will help accelerate sales growth. Management plans to augment laboratory research and development by expanding the clinical and research team, both internally and by partnering with major medical and scientific research institutions.In the first quarter of 2011, Biomoda joined the Early Detection Research Network, an initiative of the National Cancer Institute at the National Institutes of Health, which provides an opportunity to collaborate with other researchers focused on the development of molecular technologies for the screening, early diagnosis and target-based treatment of cancer.The Company also signed a Memorandum of Understanding with the University of Texas Health Science Center at San Antonio to collaborate on research to optimize the CyPath® assay.We are working in other states to duplicate the funding success we had in New Mexico where the State Legislature appropriated more than $1.3 million to fund the Pilot trial. We are seeking FDA approval of our cytology-based screening technology as a Class III medical device under the Pre-Market Approval ("PMA") process.When Pilot clinical trial results are complete,the Company intends to file a report with the FDA informing the agency of study findings and submit a pre-investigational device exemption filing. Results of Continuing Operations Fiscal year ended December 31, 2010 compared to the fiscal year ended December 31, 2009 We have recorded no significant revenue from inception through December 31, 2010. Operating expenses increased by $1,084,141 to $1,973,538 during the year ended December 31, 2010, compared to $889,397 for the year ended December 31, 2009. This increase was primarily due to increased payroll, investor relations and public relations costs during 2010. General and administrative expenses consist of expenses for executive and administrative personnel, facilities, consulting services, travel and general corporate activities. The increase in these costs resulted from increased payroll, investor relations and public relations costs. We expect general and administrative costs to increase in the future as our business matures and develops. Such costs were primarily funded through the issuance of our common stock and debt to conserve our cash resources. Research and development expenses consist primarily of personnel expenses, consulting fees and lab expenses. Research and development costs increased due to the 2009 period including $640,970 we received as a reimbursement of research and development costs related to a research study under the New Mexico Department of Veterans Services, which reduced research and development costs for the 2009 year.No such reimbursement was received in 2010.We believethat continued investment in product development is critical to attaining our strategic objectives and, as a result, expect product development expenses to increase significantly in future periods. We expense product development costs as they are incurred. Professional fees increased from $231,448 in 2009 to $260,933 in 2010 due to increased accounting and compliance costs arising from fundraising efforts during 2010. 16 Table of Contents Other income (expense) increased to income of $1,317,757 in 2010 compared to an expense of $15,892 in 2009.Other income (expense) consists of interest, unrealized gains/losses on derivative liabilities and other income and expense. Interest expense increased to $851,621 in 2010 from $15,892 in 2009. The increase in interest expense was primarily related to the accretion of the discount on convertible notes issued in September 2010, as well as the immediate expensing of $643,886 as additional interest expense, which represented the amount by which the fair value of the warrants issued in connection with the convertible notes and the convertible notes conversion option exceeded the principal amount.We also recognized $1,922,163 of unrealized (noncash) gain associated with the change in the fair value of the warrant and conversion derivative liabilities discussed above.Other income for 2010 includes $244,479 in federal grant funding we received under IRC section 48D and which related to research and development expenses we incurred during our 2009 fiscal year. We had a net loss of $655,781 or $0.01 loss per share, and $905,289 or $0.01 loss per share, for the years ended December 31, 2010 and 2009, respectively, due to items discussed above. Comparison of the three months ended June 30, 2011 and 2010 As of June 30, 2011, there have been no significant revenues since inception. Product development expenses consist primarily of personnel expenses and consulting fees. Research and development, including payroll costs and other technical costs, decreased to $66,704 for the three months ended June 30, 2011, from $111,622 for the three months ended June 30, 2010. We believe that continued investment in product development is critical to attaining our strategic objectives and, as a result, we expect expenses such as clinical studies and collaborations to increase significantly in the next year. We expense product development costs as they are incurred. General and administrative expenses consist of expenses for executive and administrative personnel, facilities, professional services, travel and general corporate activities.General and administrative costs, taken together with professional fees, decreased to $164,026 for the three months ended June 30, 2011, from $323,349 for the three months ended June 30, 2010.The decrease was primarily related to decreased stock issuances for services in 2011, as well as a reduction in professional fees of $35,000 related to the Final Judgment rendered in the Robins litigation.We expect general and administrative costs to increase in the future as our business prospects develop and we require more staff. The costs associated with being a publicly traded company and future strategic acquisitions will also be a contributing factor to increases in this expense. Other income (expense) in these periods is composed of interest expense, gain on sale of assets and unrealized gains/losses related to changes in the fair value of the derivative liabilities associated with our outstanding warrants, options and convertible note instruments.Interest expense increased for the three months ended June 30, 2011, to $247,289 from $3,934for the three months ended June 30, 2010. This increase is attributable to the accelerated amortization of the discount on the convertible notes issued on September 15, 2010 due to their conversion into common shares during the 2011 period.Also, during the three months ended June 30, 2011, we recognized an unrealized non-cash loss from the increase in the fair value of the derivative liability related to our outstanding warrants of $2,802,732 and an unrealized gain on decrease in the fair value of the derivative liability related to our non-employee options and convertible debt of $4,568 and $401,319, respectively. Comparison of the six months ended June 30, 2011 and 2010 As of June 30, 2011, there have been no significant revenues since inception. Product development expenses consist primarily of personnel expenses and consulting fees. Research and development, including payroll costs and other technical costs, increased to $220,833 for the six months ended June 30, 2011, from $159,572 for the six months ended June 30, 2010. We believe that continued investment in product development is critical to attaining our strategic objectives and, as a result, we expect expenses such as clinical studies and collaborations to increase significantly in the next year. We expense product development costs as they are incurred. 17 Table of Contents General and administrative expenses consist of expenses for executive and administrative personnel, facilities, professional services, travel and general corporate activities.General and administrative costs, taken together with professional fees, decreased to $461,091 for the six months ended June 30, 2011, from $699,064 for the six months ended June 30, 2010.The decrease was primarily related to decreased wages due to the completion of the Pilot clinical trial in 2011 as well as a reduction in professional fees of $35,000 related to the Final Judgment rendered in the Robins litigation.We expect general and administrative costs to increase in the future as our business prospects develop and we require more staff. The costs associated with being a publicly traded company and future strategic acquisitions will also be a contributing factor to increases in this expense. Other income (expense) in these periods is composed of interest expense, gain on sale of assets and unrealized gains/losses related to changes in the fair value of the derivative liabilities associated with our outstanding warrants and options.Interest expense increased for the six months ended June 30, 2011, to $415,254 from $7,892 for the six months ended June 30, 2010. This increase is primarily attributable to the accelerated amortization of the discount on the convertible notes issued on September 15, 2010 due to their conversion into common shares during the 2011 period.We recognized a gain of $3,000 with the sale of equipment for the six months ended June 30, 2011 and $2,068 associated with the sale of equipment for the six months ended June 30, 2010.Also, during the six months ended June 30, 2011, we recognized an unrealized non-cash loss from the increase in the fair value of the derivative liability related to our outstanding warrants of $2,896,477 and an unrealized gain on decrease in the fair value of the derivative liability related to our non-employee options and convertible debt of $4,127 and $210,587, respectively. Liquidity and Capital Resources As of June 30, 2011, we had cash of $5,830. We have funded our operations with sales of equity for cash, issuance of equity for services in lieu of cash and government funding. We are currently considering several options to raise sufficient capital to meet operating expenses through the pivotal clinical trial and FDA approval.We estimate that we will require $3,000,000 in the next twelve months to fund operations and conduct the clinical trial.Subject to the outcome of these efforts, it is our intent to generate revenues from product sales and to begin partially funding operations from revenues. On March 17, 2010, we entered into a securities purchase agreement with five accredited investors pursuant to which we sold in a private placement transaction (i)6,875,001 shares of our common stock, at a purchase price of $0.16 per share, (ii) Series I warrants to purchase approximately an additional 6,250,001 shares of common stock with an exercise price of $0.25 per share, subject to adjustment as described herein, (iii) Series II warrants to purchase up to approximately an additional 3,750,001 shares of common stock, subject to adjustment as described herein, on an automatic cashless exercise basis with an exercise price of $0.01 per share, and (iv) Series III warrants to purchase an additional 6,250,001shares of common stock with an exercise price of $0.16 per share. We received aggregate gross proceeds of $1,000,000 from the sale of the shares and the warrants. As a result of the antidilution protection provided in the Series I Warrants, they are currently exercisable to purchase an aggregate of 153,887,725 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of the Series I Warrants.The Series I Warrants expire on March 17, 2015. The Series II Warrants were automatically exercised on a cashless exercise basis and 589,712 additional shares were issued to the investors who participated in the private placement. A total of 1,472,584 Series III warrants were exercised for a total of $235,613. On September 15, 2010, we entered into a securities purchase agreement with two accredited investors pursuant to which we sold in a private placement transaction (i)an aggregate of $560,000 in principal amount of convertible notes, with a conversion priceequal to the lesser of $.25 or 80% of the average of the three lowest daily VWAPs for the 20 consecutive trading days prior to the date on which the holder elects to convert all or part of its note and(ii) 5-Year warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share. 18 Table of Contents As a result of the antidilution protection provided in the warrants, they are currently exercisable to purchase an aggregate of 50,000,000 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of these warrants.The warrants expire on September 15, 2015. We will require additional funding for continuing research and development, obtaining regulatory approval and commercialization of our products. Management is investigating all options to raise sufficient funds to meet our working capital requirements through the sale of our common stock or other means of financing. In addition to funding normal operating expenses, proceeds of new funding are targeted for the following: 1. Completion of optimization and bench studies related to increasing the accuracy of our lung cancer assay. 2. Design of the pivotal study. 3. Investigation of CyPath®’s suitability as a diagnostic for additional cancers. 4. Development of strategies to enter the European market, including filing for approval of a CE mark. Product development expenditures, including personnel expense and general and administrative expense were $230,730 for the three months ended June 30, 2011.Funds for operations, product development and capital expenditures were provided from the sale of company stock, warrants and a convertible debenture.We will require substantial additional funding for continuing research and development, obtaining regulatory approval and the commercialization of our products. There is no assurance that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us.The consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. We are currently insolvent and will remain insolvent until new funding is secured. We are investigating all means of funding, including restructuring. Management believes that our technology is sound and can be developed to commercialization if funding for research and clinical trials can be secured. Management will continue to work despite lack of funds to procure investment, and we are in conversations with several investment funds to resolve the current financial situation and continue forward with technology and commercial development.We currently have obligations of approximately $1,000,000.The anticipated capital needs for the next 12 months are $2,000,000, for a total capital raise of $3,000,000.This amount is planned to fund the optimization work leading to the pivotal trial. Inflation Management believes that inflation has not had a material effect on our results of operations. Off-Balance Sheet Arrangements There are no off-balance sheet financing arrangements. 19 Table of Contents Critical Accounting Policies Estimates Critical estimates made by management are, among others, estimates for current and deferred taxes, recoverability of intangible assets, collectability of contract receivables, estimation of costs for long-term contracts, allowance for loss on contracts, value of patents and other intangibles, the valuation of derivative liabilities and the valuation of other assets.Actual results could materially differ from those estimates. Research and Development Research and development costs are charged to operations as incurred. The Company incurred approximately $411,000, $4,000 and $3,132,000 of research and development expenses (after study reimbursements) for the years ended December 31, 2010 and 2009 and for the period from inception through December 31, 2010. Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such asset (excluding interest), an impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. There can be no assurance, however, that market conditions will not change which could result in impairment of long-lived assets in the future. Recent Accounting Pronouncements In January 2010, the FASB issued revised authoritative guidance that requires more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2 and 3. This guidance was effective for interim and annual reporting periods beginning after December 15, 2009 (which is January 1, 2010 for us) except for the disclosures about purchases, sales, issuances, and settlements in the roll forward activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years (which is January 1, 2011 for us). Early application is encouraged. The revised guidance was adopted as of January 1, 2010. The adoption of this guidance did not have a material impact on our consolidated financial position, results of operations or cash flows. Other recent accounting pronouncements did not or are not believed by management to have a material impact on our present or future consolidated financial statements. 20 Table of Contents BUSINESS General We are a development stage company incorporated in the state of New Mexico on January 3, 1990 (Inception).We have laboratories and offices at 609 Broadway NE, in Albuquerque, New Mexico,87102 that are used for corporate and research and development activities. The telephone number is (505) 821-0875, and the fax number is (866) 519-6156 On January 8, 2010, we dissolved Biomoda Holdings, Inc., a Nevada corporation incorporated August 12, 2003, as no longer necessary or useful for operations. Our Operations We are an in-vitro diagnostics company that develops assays, or tests, to detect cancer. These assays are performed in clinical reference laboratories using body-fluid samples. The technology is based on scientific work originally done at Los Alamos National Laboratory. We were issued a patent in January 2005, and have received a Divisional and a Continuation-In-Part (“CIP”) extension of that owned patent. The technology is based on a porphyrin molecule that has an affinity to bind with cancer cells in high concentrations and cause them to fluoresce under specific frequencies of light. The porphyrin molecule is easy to obtain, manufacture and use. This is a broad-based technology that works with a variety of cancers. We are developing a product line of assays for a variety of cancers based on adaptations of this technology. While we believe the technology has great potential as a cancer screening tool for large populations, the true breakthrough may be its potential as a non-invasive diagnostic for multiple cancers. Our first product, trademarked under the name CyPath®, is an assay for the detection of early-stage lung cancer. Lung cancer represents a large market with unmet diagnostic needs. The five-year survival rates for lung cancer are dismal, due in large part to the fact that this disease is typically diagnosedlate in its progression. Our lung cancer assay tests deep-lung sputum which is collectedfrom the patient, processed and incubated in the CyPath® molecular marker labeling solution, and then scored for cancer cells. This technology has the potential to diagnose other cancers as well. We have identified breast, circulating tumor cells (CTC), cervical, bladder, colorectal, oral, and prostate cancers as potentially significant business opportunities for us. Market Need According to the Centers for Disease Control, cancer is a leading cause of death in the United States, second only to heart disease. In 2010, nearly 600,000 Americans and more than 7 million people around the world lost their lives to cancer. In the United States, one in three women and one in two men will develop cancer during their lifetime. A quarter of all American deaths and about 15 percent of all deaths worldwide will be attributed to cancer. In some nations, cancer will surpass heart disease to become the most common cause of death. Lung cancer claims more lives than the next four biggest cancers – colon, breast, prostate and pancreatic – combined. Survivability of lung cancer is extremely low.Only 40 percent of patients diagnosed with lung cancer survive one year after being diagnosed.The five-year survival rate for lung cancer is a dismal 15 percent while five-year survival rates for breast and prostate cancer have improved to 87 percent and 99 percent, respectively, primarily due to early detection. Early-stage diagnosis for lung cancer will improve the survivability of the disease. World of Medicine Technological advances are shifting medicine to an individualized approach to treatment of disease. Personalized Disease Management is an overall direction being adopted within the medical community to address risk assessment, diagnosis, treatment and individual response to therapies. Our technology will enhance this new paradigm in medicine with improvements in early-stage diagnosis based on risk stratification. 21 Table of Contents Within Personalized Disease Management, our CyPath® assay has the potential for widespread adoption by the medical community for the screening, diagnosis, monitoring and surveillance of cancers.The global market for an inexpensive, non-invasive, and accurate screening and diagnostic tool for early cancer diagnosis is largely unmet. We anticipate that our technology will also be used to monitor treatment and gauge patient responses to the efficacies of various therapies. Business Model Our end customers are patients who should be screened for a cancer diagnosis based on their risk profile, whether they present with symptoms or not, and doctors that prescribe screening and diagnostic tests. We plan to develop assays for the screening and detection of multiple cancers including lung, breast, cervical, CTC, bladder, colorectal, oral and prostate cancers. Patient samples would be delivered to our clinical reference laboratories certified under the federal Clinical Laboratory Improvement Amendments (“CLIA”). Our laboratories will receive the sample, perform the assay, and deliver the test result to the physician who can then inform the patient of the diagnostic conclusion. Our business model utilizes our central laboratories to perform testing to maximize profits and minimize risk to our intellectual property (“IP”) and patents.As sales and revenues grow, we may seek a strategic partnership with national and international clinical laboratories to leverage operations and expand our sales and services. Our future clinical reference laboratories will seek reimbursement from Medicare/Medicaid and private insurers based on existing reimbursement codes. We performed a reimbursement code study in 2003, and determined that current codes exist and are economically feasible under Centers for Medicare & Medicaid Services (“CMS”) codes.The CMS is a Federal agency within the U.S. Department of Health and Human Services. Initial sales and revenues forecasts are based on development of an internal sales and manufacturing workforce that will take advantage of public monies available for economic development and job creation.This business model anticipates greater revenues than would be obtained through contract sales and manufacturing and provides for non-dilutive funding during our research and development phase when risks are greater. Pilot Clinical Study We are seeking U.S. Food and Drug Administration (“FDA”) approval of our cytology-based diagnostic technology as a Class III medical device under the PMA process. An early-stage lung cancer screening program for New Mexico veterans based on our technology was funded by the New Mexico State Legislature and administered by the New Mexico Department of Veterans Services and the New Mexico Institute of Mining and Technology. The screening program, the first large-scale study of our CyPath® investigational-use-only (not yet FDA-approved) diagnostic, is the foundation of the pilot clinical trial. We received full payment of a government contract for reimbursement of research and development costs of $1.3 million related to this study. On March 5, 2009, we received approval for the pilot clinical trial from an independent IRB. Our cytology-based diagnostic technology had previously shown 100 percent sensitivity and 100 percent specificity during internal testing on a small sample of patients. Thomas L. Bauer, MD, cancer researcher and chief thoracic surgeon with the Christiana Care Health System in Delaware, is the national PI overseeing the pilot clinical study. Dr. Bauer has led several lung and esophageal cancer studies.Dr. Bauer is working with Lara Patriquin, MD, a diagnostic radiologist in Albuquerque, who serves as the Albuquerque PI for the pilot clinical study, and David Hill, MD, the PI for the site in Waterbury, Connecticut. The team of experts working with us on the clinical study includes representatives from Quintiles, RCRI and Radiology Associates of Albuquerque. The New Mexico Department of Veterans Services and Black Veterans Association of New Mexicoassisted with outreach and recruitment. 22 Table of Contents Study volunteers provide deep-lung sputum samples to be screened for the presence or absence of cancer cells. Sputum samples are processed onto microscope slides and incubated in the CyPath® labeling solution which binds to cancer cells. Cells on the slides labeled with CyPath® are analyzed under a microscope for unique fluorescent signature and intensity. Sample adequacy is determined using the Pap stain analysis, and study participants undergo CT scans which are read by independent radiologists under the International Early Lung Cancer Action Program Enrollment and Screening Protocol.Results determined on the sputum samples with the investigational CyPath® assay in our lab are then compared to the CT scan diagnostic results of high-risk participants and CT scan and other diagnostic results of cancer patients. Veterans recruited for the pilot study were “20 pack year” smokers, individuals who have smoked the equivalent of one pack a day for 20 years or two packs a day for 10 years.In September 2009, we added a longitudinal component to the pilot clinical trial, which will provide additional data on the efficacy of our diagnostic. The pilot clinical study is focused on screening military veterans because they may be at least 25 percent more likely to develop lung cancer and die from the disease than the general population, according to a U.S. Department of Defense report. The pilot clinical trial also includes analysis of a cohort of patients with a confirmed diagnosis of lung cancer who had not yet begun treatment for the disease. We contracted with Christiana Care Health Services and Waterbury Pulmonary Associates Research for sputum sample procurement for the clinical trial’s positive control group. In October 2010, we reopened patient enrollment and sample collection for the cancer cohort of the pilot study after comprehensive analysis by the medical team of CT scans of patients revealed that some patients enrolled in the study who were suffering from recurrence of lung cancer did not display tumors inside the lung cavity as required by the study protocol. Enrollment and sample collection for the positive control cohort was completed in February 2011. Top-line results for the pilot study were released in March 2011. Sensitivity of the assay was determined at 77% with specificity at 58% accounting for patient factors, and an overall accuracy of 81.3% in the ability to correctly classify groups of study participants into the cancer or high-risk cohorts.A receiver operating characteristic analysis of the sensitivity and specificity was shown to have an associated “p value” of less than .001, resulting in a statistically significant finding of CyPath®’s ability to discriminate between high-risk and cancer groups. We believe initial results show that the CyPath® assay can both identify and quantify lung cell characteristics that differ between groups of individuals at high risk for developing cancer and those who already have the disease.Complete data from the pilot study will be published in accordance with standard peer review and publishing guidelines for studies of this type. Dr. Bauer expects to present findings and results at appropriate medical conventions and events. We have begun preliminary design and coordination for the pivotal clinical trial of our in-vitro diagnostic for early-stage lung cancer. The multi-site pivotal trial will include up to 3,500 patients and will be designed to yield data and analysis sufficient for FDA approval of the assay for commercial use in the United States.We expect to complete internal studies focused on optimization of the assay prior to opening pivotal clinical trial sites.These studies include automation using flow cytometry to read the entire sputum sample efficiently, improving methods for the non-invasive collection of sputum samples, and advancing understanding and application of fluorescent microscopy in relation to its ability to identify cancer cells. Research and Development Activities We are engaged in research activities related to defining and delineating the mechanism for TCPP’s affinity to bind with cancerous cells. Our researchis undertaken in collaboration with universities, scientists, research institutions, and medical facilities domestically.We are working toward further research and clinical trials which we anticipate will expand upon current collaborations to engage additional domestic and international partnerships with leading public and private institutions, scientists and researchers. 23 Table of Contents Contracts We have contracted with Gordon Bennett of Albuquerque, New Mexico,for fluorescent microscopy services. Mr. Bennett has a B.S. in Physics as well as a J.D. from the University of New Mexico. His background is in photonics and electronics. He has been adjunct faculty at the College of Santa Fe and has held the Chair in Photonics and Biophotonics at Central New Mexico Community College. He is currently a member of the Optical Society of America and the New Mexico State Bar. We have contracted with Christiana Care Health Services of Newark, Delaware, forthe services of Thomas L. Bauer, MD, thoracic surgeon and cancer researcher, to be the national Principal Investigator (“PI”) overseeing our clinical studies for early lung cancer detection. Dr. Bauer has led several lung and esophageal cancer studies. Dr. Bauer partners with Dr. Lara Patriquin, a diagnostic radiologist in Albuquerque, who is serving as the local PI for the current study. We have contracted with Christiana Care Health Services forsample procurement and assay research and development.The Helen F. Graham Cancer Center associated with Christiana Care Health System recruited a cohort of patients diagnosed with lung cancer to participate in the final stage of the pilot clinical study of the investigational CyPath® assay.Christiana Care’s Institutional Review Board reviewed our study protocol to ensure compliance with scientific, regulatory and ethical standards. We have contracted with Quintiles Consulting in Rockville, Maryland, for regulatory consulting and the design of clinical studies of our proprietary test for detection of early-stage lung cancer. Quintiles Consulting is the regulatory consulting unit of Quintiles Transnational Corp., a global corporation that provides a broad range of professional services in product development, financial partnering and commercialization for the pharmaceutical, biotechnology and medical device industries. We have contracted with Radiology Associates of Albuquerque in Albuquerque, New Mexico to be the collection site for the high-risk cohort of the current clinical trial. Under the terms of that contract, Radiology Associates of Albuquerque performs computed tomography, or CT, scans of patients participating in the clinical studies and provides results to their primary care providers and to us. We have contracted with Regulatory & Clinical Research Institute (“RCRI”), Inc. in Minneapolis, Minnesota, to serve as the contract research organization for the ongoing clinical studies of the CyPath® assay.RCRI provides medical device, in-vitro diagnostic and biologics companies with expertise in regulatory affairs, clinical trial design and management, database development, reimbursement strategy, health economics, quality systems and compliance, biostatistics and venture capital due diligence. We have contracted with the Saccomanno Research Institute at St. Mary’s Hospital and Medical Center in Grand Junction, Colorado, to collaborate on research to advance our patented system for measuring the photon emission rate of CyPath®-stained cells for the early detection of lung cancer. We have contracted with Waterbury Pulmonary Associates Research, the active clinical research arm of a large single-specialty private practice pulmonary and critical care group in Waterbury, Connecticut, for sample procurement for the positive control cohort of the clinical studies of the CyPath® diagnostic for lung cancer. David G. Hill, MD, is the local PI for Waterbury’s participation in our studies. Research and Development Activities Our researchis undertaken in collaboration with universities, scientists, research institutions, and medical facilities domestically.We are working toward further research and clinical trials which we anticipate will expand upon current and future collaborations. Our diagnostic test can be used for other tissue and body fluid samples, and we intend to create and market products to diagnose and screen for other prevalent cancers, including breast, cervical, CTC, bladder, oral, colorectal and prostate.Toward that end, we are developing protocols and assembling a study team for feasibility studies on the use of CyPath® to diagnose breast cancer. 24 Table of Contents We are also conducting internal optimization studies prior to launching the pivotal clinical study to enhance the commercial utility of the CyPath® diagnostic assay. This research and development includes automation of sample reading, improving methods for the non-invasive collection of sputum samples, advancing understanding and application of fluorescent microscopy in relation to its ability to identify cancer cells, and developing strategies to enter the European market, including filing for approval of a CE mark. Optimizing the assay and automating the process for reading CyPath®-labeled cells will lead to lower cost and greater accuracy in a high-throughput clinical setting. This research will be supported by cooperative agreements between us and major medical and scientific research institutions with the assistance of medical and scientific experts on our research team. In March 2011, we become an Associate Member of the Early Detection Research Network (“EDRN”), an initiative of the National Cancer Institute at the National Institutes of Health. The EDRN is focused on the development of molecular technologies for the screening, early diagnosis and target-based treatment of cancer. The EDRN membership provides us with additional opportunities for collaborative research related to biomarker development, clinical testing and validation. Customers Sales will be driven by physician referrals. Our initial marketing strategy is focused on creating a high profit margin on a relatively low-cost product which will benefit us and our strategic laboratory partners. This model offers significant economic incentives for our customers and partners to adopt our technology. We are establishing visibility and credibility within the medical community by actively raising awareness of our CyPath® assay. We have begun coordinated scientific collaborations and will follow completion of clinical testing by publishing results in research and clinical journals and presenting our findings at medical conferences. We are currently working with Christiana Care Health Services in Newark, Delaware, Waterbury Pulmonary Associates in Waterbury, Connecticut, Radiology Associates of Albuquerque in Albuquerque, New Mexico, and the Saccomanno Research Institute at St. Mary’s Hospital and Medical Center in Grand Junction, Colorado. We hope to engage in collaborations and collaborative studies with preeminent lung cancer researchers throughout the world. We will use detailing agents (specialized sales agents) to provide direct marketing efforts to physicians. Our intellectual property will be protected by the use of our clinical laboratories and through active, licensed-based strategic partnerships with national and international reference laboratories with emphasis on identifying laboratory partners that have business relationships with provider networks. This will enable us to develop strategic relationships with customer groups who have formal relationships with those who drive sales. Competition Competition falls into several segments: biomarkers, radiology, genomics,and proteomics.We anticipate that CyPath® will be a complement to diagnostic tools described below as well as a stand-alone diagnostic. Our products should be well positioned to work synergistically with new products entering the marketplace. Biomarkers represent the closest competitors in terms of market introduction. Biomarkers are used to indirectly identify cellular aberrations and disease. We are monitoring the activity of companies in this space, and we believe our technology offersinherent commercial advantages over biomarkers. CyPath® is cheaper to make, more stable, and easier to use in the commercial laboratory environment. Radiology technology is not as sensitive to the earliest stages of cancer as we believe our technology will prove to be after clinical testing, and there are health limits to radiation exposure for monitoring and surveillance of cancer.Radiology as a testing method also is more expensive than the anticipated cost of our assay.We believe our technology will work in tandem with imaging diagnostics to deliver superior diagnosis and treatment of cancer. 25 Table of Contents Genomics and proteomics are leading-edge science.These technologies are not ready for commercialization, and details on specificity and sensitivity for specific cancer diagnosis are unavailable because of the early stage of the technologies.We believe genomic and proteomic technologies will be used most often to define an individual’s risk profile for contracting cancer and may work as tools to determine which patients can benefit from our diagnostic technology.Accurate risk stratification is a critical component of any effective screening protocol, and advances in genomics and proteomics are expected to greatly enhance this capability. CyPath® will be a stand-alone early-stage diagnostic tool as well as a complementary product to diagnostic tools currently used to detect cancer. Its clear advantage over current diagnostics is the non-invasive collection of body fluids to retrieve adequate cells for incubation in the CyPath® labeling solution.CyPath® is a front-end diagnostic and screening tool and an aid in determining whether or not more expensive and specialized tests are warranted. Our product can be highly valuable to physicians by optimizing and expandingcurrent medical practices by offering a simple, non-invasive diagnostic test to detect cancer. Intellectual Property We own: 1) U.S. Patent 6,838,248, titled “Compositions and Methods for Detecting Pre-Cancerous Conditions in Cell and Tissue Samples Using 5, 10, 15, 20-Tetrakis (Carboxyphenyl) Porphine” which was issued on January 4, 2005; 2) U.S. Patent 7,384,764, titled “Method for Prognosing Response to Cancer Therapy with 5,10,15,20 - Tetrakis (Carboxyphenyl) Porphine” which was issued June 10, 2008; 3) U.S. Patent 7,670,799 titled “Method for Making 5, 10, 15, 20-Tetrakis (Carboxyphenyl) Porphine (TCPP) Solution and Composition Comprising TCPP” which was issued on March 2, 2010; 4) U.S Patent Application 12/715,627 titled “Method for Detecting and Prognosing Pre- Cancerous Cells Using 5, 10, 15, 20-Tetrakis (Carboxyphenyl) Porphine”filed March 2, 2010; 5) U.S. Patent Application 12/839,283 titled “System and Method for Analyzing Samples Labeled with 5, 10, 15, 20 Tetrakis (4-Carboxyphenyl) Porphine (TCPP)” filed on July 19, 2010; and 6) Patent Cooperation Treaty (“PCT”) Application PCT/US10/42482 titled “System and Method for Analyzing Samples Labeled with 5, 10, 15, 20 Tetrakis (4-Carboxyphenyl) Porphine (TCPP)” filed July 19, 2010. In addition, foreign equivalents of these patents were granted in Canada, Japan, Mexico, and Australia and are pending in Europe. We own U.S. registrations for the marks CyPath® and CyDx® and a U.S. registration is pending for the mark “Biomoda”. We have also received registrations for the marks Biomoda®, CyPath® and CyDx® in the European Union. Suppliers We have identified several suppliers for all key components of our lung cancer diagnostic assay that can provide sufficient quantities for commercialization of the assay. Discussions continue with these suppliers as proper at each stage of our development. Employees As of September 23, 2011, we had four full-time employees.We havecontracts for services on various projects on an on-going or as-needed basis.We believe that our relations with our employees are good. 26 Table of Contents DESCRIPTION OF PROPERTY We have laboratories and offices at 609 Broadway NE, in Albuquerque, New Mexico, 87102 that are used for corporate and research and development activities. Our telephone number is (505) 821-0875 and our fax number is (866) 519-6156. Our current laboratory and office space consists of approximately 1,300 square feet. The lease runs on a month-to-month basis at a cost of $3,300 per month. We believe that our existing facilities are suitable and adequate to meet our current business requirements. We maintain a website atwww.biomoda.com and the information contained on that website is not deemed to be a part of this prospectus. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. 27 Table of Contents MANAGEMENT DIRECTORS AND EXECUTIVE OFFICERS Below are the names and certain information regarding our executive officers and directors: Names: Ages Titles: Board of Directors Maria Zannes 55 Chairman and Chief Executive Officer Director John J. Cousins 55 President, Chief Financial Officer, Treasurer and Controller Director Timothy Peter Zannes 59 Corporate Secretary David Lambros 56 Director Lewis White 58 Director We elect our Board of Directors at meetings of shareholders and directors hold office until the next meeting of shareholders following their election. In the event of a vacancy due to resignation, removal or death, the remaining duly elected Directors may fill such vacancy until the next meeting of the shareholders. Officers are elected by the Board of Directors which shall at a minimum elect a president, a secretary and a treasurer to hold office for one year and thereafter until their successors are elected. The Board of Directors may, from time to time, by resolution, appoint one or more vice presidents, assistant secretaries and assistant treasurers as it may deem advisable, prescribe their duties; and fix their compensation. Maria Zannes, Chief Executive Officer, Chairman of the Board and Director. Ms. Zannes has been our Chief Executive Officer since December 2010, Chairman of the Board since July 2010 and a director since May 2008.Between October 2009 and July 2010, Ms. Zannes was our Corporate Secretary.Between 1995 and 2005, Ms. Zannes was the president of Energy Recovery Council, a national waste-to-energy trade group in Washington, D.C. Ms. Zannes has been a principal of The Zannes Firm since 2005 and the President since 2010, by which she consults for private clients in the medical and waste industry. Since 2006, Ms. Zannes has been a research associate with the Earth Engineering Center at Columbia University and co-founder of two research centers at Columbia.Previously, Ms. Zannes was the General Manager of ECOS Corporation, a subsidiary of Burlington Environmental in Seattle, Washington and a Project Manager for Wheelabrator Technologies, Inc., a subsidiary of Waste Management.She was a legislative aide and press secretary to Congressman Charles Wilson (D-Texas) after she began her career as a journalist. Ms. Zannes is licensed to practice law in New Mexico and Washington.Ms. Zannes is a director of The American Homecoming Foundation, a charitable foundation to assist homeless American veterans and the Standard Alcohol Company of America, Inc., an alternative fuel company. Ms. Zannes’s extensive entrepreneurial background, many years of senior management experience and her experience as a legislative aide and federal lobbyist led to the Board's conclusion that she should serve as a director. John J. Cousins, President, Chief Financial Officer, Treasurer Controller and Director. Mr. Cousins has been President, Chief Financial Officer, Treasurer, Controller and a Director since 2002.Mr. Cousins began his business career as a design engineer for Ampex Corporation, a manufacturer of broadcast and computer equipment, and the American Broadcasting Company television network. In 1990, he was named vice president of Cimmaron Business Development Corporation, a southwest regional merchant and investment banking operation. In 1996, Mr. Cousins became president of Terra Firm, a business consulting firm. Between 1999 and 2002, Mr. Cousins was the vice president of Advanced Optics Electronics, Inc., a large-scale flat panel display technology company.Mr. Cousins is a director and treasurer of American Homecoming Foundation. Since April 2010, Mr. Cousins is Vice-President and a Director of New Mexico Biotechnology and Biomedical Association (NMBio). NMBio was established to provide a forum for information exchange in the life sciences, develop initiatives to enhance small business success, provide education and outreach, help establish collaborations, and publicize the New Mexico bioscience industry. NMBio is an affiliate of the national Biotechnology Industry Organization. Mr. Cousins is an adjunct professor of economics and finance in the MBA program at the George Herbert Walker School of Business and Technology at Webster University.Mr. Cousins has undergraduate degrees from Boston University and the Lowell Institute School at MIT and a Masters of Business Administration from the Wharton School.Mr. Cousins was selected to serve as a director due to his deep familiarity with our business and his substantial financial and technical experience. 28 Table of Contents Timothy Zannes, Corporate Secretary. Mr. Zannes has been our Corporate Secretary since July 2010 and Corporate Counsel since January 2008. Mr. Zannes has been an attorney practicing in the state of New Mexico since 1992. During his practice he has written appeals for attorneys in Ohio, worked as a guardian ad litem for abused and neglected children and criminal defense work. Previously, Mr. Zannes worked as an investigator for the Albuquerque City Attorney's Officeand as a private investigator in his own firm. David Lambros, Director. Mr. Lambros has been a director since May 2008.Mr. Lambros was the elected law director of Brook Park, Ohio, and presently serves the law director of the Village of Valley View and the Village of Kelleys Island, Ohio. As law director, he served as the chief legal counsel to cities negotiating with corporations and business, and is an expert in municipal law. Mr. Lambros is the owner and director of David A. Lambros Company, which is his personal law practice.He presently is a director on the Systems Board at Southwest General Hospital (since 2005) and Kelleys Island Land Company LLC (since 2003).Mr. Lambros was selected to serve as a director due to his extensive knowledge of administrative law. Lewis White, Director. Mr. White has been a director since May 2008.Since 2003, Mr. White has been the Managing Director of New Energies Nebraska, LLC, a subsidiary of Standard Alcohol Company. Since April 2007, he has been the principal owner of DCS Group, a childcare consulting and catering corporation in Omaha, Nebraska. Between 1993 and 1998, Mr. White was the CEO of Los Hojas Corporation, a manufacturer of bio-degradable mulch. He has also been a real estate investor, principal of a food services business catering to niche markets and an employee of the State of Nebraska. Mr. White earned a certification in Real Estate Brokerage from the University of Nebraska at Omaha. Mr. White was selected to serve as a director due to his deep familiarity with our business and his entrepreneurial background. Family Relationships Maria Zannes and Timothy Peter Zannes are siblings. Both are cousins to David Lambros. Aside from that, there are no family relationships that exist among the directors, officers, or other persons nominated to become such. Board Committees and Independence We are not required to have any independent members of the Board of Directors. The board of directors has determined that (i) Mr. Cousins and Ms. Zannes have relationships which, in the opinion of the board of directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director and each is not an “independent director” as defined in the Marketplace Rules of The NASDAQ Stock Market and (ii) Messrs. Lambros and White are independent directors as defined in the Marketplace Rules of The NASDAQ Stock Market.As we do not have any board committees, the board as a whole carries out the functions of audit, nominating and compensation committees, and such “independent director” determination has been made pursuant to the committee independence standards. 29 Table of Contents EXECUTIVE COMPENSATION The following tables set forth certain information regarding our CEO and each of our most highly-compensated executive officers whose total annual salary and bonus for the last completed fiscal year exceeded $100,000: Name & Principal Position Year Salary ($) Bonus ($) Stock Awards($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) John Cousins, President $ Maria Zannes, CEO $ Timothy Peter Zannes, Corporate Secretary $ Option/SAR Grants in Fiscal Year Ended December 31, 2010 None. Stock Option Plans None. Employment Agreements John Cousins In November 2008, we entered into a five-year employment agreement with Mr.Cousins, our President, which automatically renews for successive three year periods unless terminated pursuant to the agreement. Pursuant to this agreement, Mr. Cousins receives an annual salary of $135,000. Additionally, he is entitled to participate in any and all benefit plans, from time to time, in effect for executives, along with vacation, sick and holiday pay in accordance with our policies in effect from time to time. In the event that Mr. Cousin’s employment is terminated by us, Mr. Cousins is entitled to the continuation of payment of his then annual salary as follows: 1) In the event of Mr. Cousins’ death, for a period of 30 days after his death; 2) In the event that Mr. Cousins is totally disabled, for a period of 12 months following such termination for disability; and 3) In the event that Mr. Cousins is terminated without cause (as defined in the agreement), until the later of the initial five year term of the employment agreement or 36 months.In addition, Mr. Cousins would be entitled to receive one million shares of our common stock and we would provide Mr. Cousins and his spouse and dependents health insurance until the earlier of (i) the last day Mr. Cousins receives salary pursuant to this section, (ii) Mr. Cousins’ death, or (iii) the date on which Mr. Cousins is covered by a comparable insurance plan by a subsequent employer. 30 Table of Contents Maria Zannes In December 2010, we entered into a five-year employment agreement with Ms.Zannes, our Chief Executive Officer, which automatically renews for successive three year periods unless terminated pursuant to the agreement. Pursuant to this agreement, Ms.Zannes receives an annual salary of $135,000. Additionally, she is entitled to participate in any and all benefit plans, from time to time, in effect for executives, along with vacation, sick and holiday pay in accordance with our policies in effect from time to time. In the event that Ms.Zannes’ employment is terminated by us, Ms.Zannes is entitled to the continuation of payment of his then annual salary as follows: 1) In the event of Ms.Zannes death, for a period of 30 days after her death; 2) In the event that Ms.Zannes is totally disabled, for a period of 12 months following such termination for disability; and 3) In the event that Ms.Zannes is terminated without cause (as defined in the agreement), until the later of the initial five year term of the employment agreement or 36 months.In addition, Ms.Zannes would be entitled to receive one million shares of our common stock and we would provide Ms.Zannes and her spouse and dependents health insurance until the earlier of (i) the last day Ms.Zannes receives salary pursuant to this section, (ii) Ms.Zannes’ death, or (iii) the date on which Ms.Zannes is covered by a comparable insurance plan by a subsequent employer. Timothy Zannes In January 2009, we entered into a five-year employment agreement with Mr.Zannes, our Corporate Secretary and Corporate Counsel, which automatically renews for successive three year periods unless terminated pursuant to the agreement. Pursuant to this agreement, Mr. Zannes receives an annual salary of $80,000. Additionally, he is entitled to participate in any and all benefit plans, from time to time, in effect for executives, along with vacation, sick and holiday pay in accordance with our policies in effect from time to time. In the event that Mr. Zannes’ employment is terminated by us, Mr. Zannes is entitled to the continuation of payment of his then annual salary as follows: 1) In the event of Mr. Zannes’ death, for a period of 30 days after his death; 2) In the event that Mr. Zannes is totally disabled, for a period of 12 months following such termination for disability; and 3) In the event that Mr. Zannes is terminated without cause (as defined in the agreement), until the later of the initial five year term of the employment agreement or 36 months.In addition, Mr. Zannes would be entitled to receive five hundred thousand shares of our common stock and we would provide Mr. Zannes and his spouse and dependents health insurance until the earlier of (i) the last day Mr. Zannes receives salary pursuant to this section, (ii) Mr. Zannes’ death, or (iii) the date on which Mr. Zannes is covered by a comparable insurance plan by a subsequent employer. Director Compensation Directors receive 25,000 shares of restricted common stock per year as compensation for their services. 31 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Other than as disclosed below, during the last two fiscal years, there have been no transactions, or proposed transactions, which have materially affected or will materially affect us in which any director, executive officer or beneficial holder of more than 5% of the outstanding common or preferred stock, or any of their respective relatives, spouses, associates or affiliates, has had or will have any direct or material indirect interest. We have no policy regarding entering into transactions with affiliated parties. On August 6, 2009, we issued 100,000 shares of our common stock to Timothy Zannes in exchange for the retirement of $5,000 of debt owed. As of December 31, 2010, we had advances of approximately $229,000 payable to two of our stockholders. Such advances bore interest at 10% per annum and are due on demand. Interest expense related to such advances for the years ended December 31, 2010 and 2009, and for the period from inception through December 31, 2010, were approximately $13,000, $13,000 and $94,000, respectively. We are in the process of contesting the validity of the two note obligations to these stockholders who were formerly related to us. PRIVATE PLACEMENT OF COMMON STOCK AND WARRANTS March 2010 Financing On March 17, 2010, we entered into a securities purchase agreement with five accredited investors pursuant to which we sold in a private placement transaction (i)6,875,001 shares of our common stock, at a purchase price of $0.16 per share, (ii) Series I warrants to purchase approximately an additional 6,250,001 shares of common stock with an exercise price of $0.25 per share, subject to adjustment as described herein, (iii) Series II warrants to purchase up to approximately an additional 3,750,001 shares of common stock, subject to adjustment as described herein, on an automatic cashless exercise basis with an exercise price of $0.01 per share, and (iv) Series III warrants to purchase an additional 6,250,001shares of common stock with an exercise price of $0.16 per share. We received aggregate gross proceeds of $1,000,000 from the sale of the shares and the warrants. As a result of the antidilution protection provided in the Series I Warrants, they are currently exercisable to purchase an aggregate of 153,887,725 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of the Series I Warrants.The Series I Warrants expire on March 17, 2015. The Series II Warrants provided the investors pricing protection for the private placement with a floor price of $0.10 per share.As the market price of our common stock declined between the closing of the private placement and June 20, 2010, which date is considered the Effective Date, the Series II warrants were automatically exercised on a cashless exercise basis and 589,712 additional shares were issued to the investors who participated in the private placement in order to effectively reduce the per share purchase price paid in the private placement to 80% of the 45-day volume weighted average trading price per share of our common stock immediately following the Effective Date.There are no Series II Warrants outstanding. At the Effective Date, the Series III Warrants provided the investors a 60-day right to purchase an additional 6,250,001 shares of common stock from us at $0.16 per share.The Series III Warrants expired on August 6, 2010.A total of 1,472,584 Series III warrants were exercised for a total of $235,613. In connection with the private placement, we granted the investors registration rights.We were obligated to use our best efforts to cause the registration statement to be declared effective no later than 90 days after the required filing date, which will be extended to 120 days in the event of a full review of the registration statement by the SEC, and to insure that the registration statement remains in effect until all of the shares of common stock registrable pursuant to the registration rights agreement have been sold or may be sold under Rule 144 without regard to volume or manner-of-sale restrictions.In the event of a default of our obligations under the Registration Rights Agreement, including our agreement to file the registration statement with the Securities and Exchange Commission no later than April 9, 2010, or if the registration statement was not declared effective by the registration effective deadline, we were required pay to the investors, as liquidated damages, for each month that the registration statement has not been filed or declared effective, as the case may be, a cash amount equal to 1.5% of the aggregate purchase price paid per investor, subject to a maximum amount of liquidate damages of 9.0%. 32 Table of Contents On April 9, 2010, we filed a registration statement on Form S-1, registering the following in connection with the private placement transaction:(i) shares of common stock issued, (ii) shares of common stock issuable upon exercise of the Series II common stock purchase warrants, (iii) shares of common stock issuable upon exercise of the Series III common stock purchase warrants, and (ii) shares of common stock issuable upon exercise of the placement agent warrants.The registration statement was declared effective by the Securities and Exchange Commission on May 6, 2010.On June 4, 2010, we filed a registration statement on Form S-1, which was amended on June 22, 2010, registering the shares of common stock issuable upon exercise of the Series I common stock purchase warrants.That registration statement was declared effective by the Securities and Exchange Commission on June 30, 2010.Both registration statements are no longer effective, and the registration statement that this prospectus is part of has been filed to register such securities that are still outstanding as well as additional shares of common stock issuable upon exercise of the Series I Warrants as a result of the full ratchet provision of the Series I Warrants. In connection with the private placement, we paid our placement agent, LifeTech Capital, Inc., a division of Aurora Capital LLC, a cash fee of $100,000 and issued it a 5-year warrant to purchase 625,000 shares of our common stock with an exercise price of $0.16 per share.As a result of the antidilution protection provided therein, LifeTech Capital currently has warrants to purchase 15,625,000 shares of common stock at an exercise price of $0.01 per share.These shares are included in the Series I totals. September 2010 Financing On September 15, 2010, we entered into a securities purchase agreement with two accredited investors pursuant to which we sold in a private placement transaction (i)an aggregate of $560,000 in principal amount of convertible notes, with a conversion priceequal to the lesser of $.25 or 80% of the average of the three lowest daily VWAPs for the 20 consecutive trading days prior to the date on which the holder elects to convert all or part of its note and(ii) 5-Year warrants to purchase an aggregate of 2,000,000shares of common stock with an exercise price of $0.25 per share. As a result of the antidilution protection provided in the warrants, they are currently exercisable to purchase an aggregate of 50,000,000 shares of our common stock over a 5-year term at a current exercise price of $0.01 per share, subject to antidilution protection that could further reduce the exercise priceand increase the number of shares issuable upon exercise of the warrants.The warrants expire on September 15, 2015. As of July 13, 2011, the investors completed the conversion of the convertible notes into shares of common stock. August 2011 Financing In August 2011, we sold 2,500,000 shares of restricted common stock to Gemini Master Fund, Ltd. in exchange for $25,000. 33 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our common stock as of September 23, 2011. · By each person who is known by us to beneficially own more than 5% of our common stock; · By each of our officers and directors; and · By all of our officers and directors as a group. NAME AND ADDRESS OF OWNER (1) TITLE OF CLASS NUMBER OF SHARES OWNED (2) PERCENTAGE OF CLASS PRIOR TO OFFERING (3) PERCENTAGE OF CLASS AFTER OFFERING (4) John Cousins Common Stock 2.19% * Maria Zannes Common Stock * * Timothy Zannes Common Stock * * David Lambros Common Stock * * Lewis White Common Stock 3.05% 1.19% All Officers and Directors As a Group (5 persons) Common Stock 6.78% 2.65% John Cousins Series B Preferred 50 (5) 50% 50% Maria Zannes Series B Preferred 50 (5) 50% 50% * Less than 1%. (1) Unless otherwise noted, the mailing address of each beneficial owner is 609 Broadway NE #215, Albuquerque, New Mexico 87102. (2) Beneficial Ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of common stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of September 23, 2011 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. (3) Percentage based upon 130,314,363shares of common stock issued and outstanding as of September 23, 2011. (4) Percentage based upon 334,202,088 shares of common stock issued and outstanding upon the completion of the offering and assumes that all shares registered hereunder are sold. (5) Each share of Series B Preferred Stock shall entitle the holder thereof to cast such number of votes equal to 0.51% of the total number of votes entitled to be cast at a meeting of shareholders.As a result, the 100 shares of Series B Preferred Stock are entitled to cast 51% of the number of votes entitled to be cast at a meeting of shareholders. 34 Table of Contents DESCRIPTION OF SECURITIES Common Stock We are authorized to issue up to 700,000,000 shares of common stock, no par value per share. As of September 23, 2011, there are 130,314,363 shares of common stock issued and outstanding. The outstanding shares of common stock are validly issued, fully paid and nonassessable. Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of common stock representing a majority of the voting power of our capital stock issued, outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our articles of incorporation. Holders of common stock are entitled to share in all dividends that our Board of Directors, in its discretion, declares from legally available funds. In the event of a liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. The common stock has no pre-emptive, subscription or conversion rights and there are no redemption provisions applicable to the common stock. Preferred Stock We are authorized to issue 4,000,000 shares of preferred stock, no par value per share, none of which are currently outstanding. The shares of preferred stock may be issued in series, and shall have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions providing for the issuance of such stock adopted from time to time by the Board of Directors. The Board of Directors is expressly vested with the authority to determine and fix in the resolution or resolutions providing for the issuances of preferred stock the voting powers, designations, preferences and rights, and the qualifications, limitations or restrictions thereof, of each such series to the full extent now or hereafter permitted by the laws of the State of New Mexico. Series A Convertible Preferred Stock We designated 2,000,000 shares as the Series A convertible preferred stock. The Series A convertible preferred stock has liquidation and redemption values of $1.50 and $1.80 per share, respectively. The stock is subject to redemption at our discretion. Prior to redemption, each share of the Series A convertible preferred stock can be converted into one share of common stock at the discretion of the stockholders. The holders of Series A convertible preferred stock will be entitled to dividends equal to the amount of dividends for the number of shares of common stock into which it is entitled to be converted. There are no Series A convertible preferred shares issued or outstanding as of September 23, 2011. Series B Preferred Stock We designated 100 shares as the Series B preferred stock.The Series B preferred stock has a liquidation preference of $0.01 and does not accrue any dividends.Each share of Series B preferred stock may be redeemed by the Company at a price of $600.00 per shares.Each share of Series B preferred stock shall entitle the holder thereof to cast such number of votes equal to 0.51% of the total number of votes entitled to be cast at a meeting of shareholders.As a result, the 100 shares of Series B preferred stock are entitled to 51% of the number of votes entitled to be cast at a meeting of shareholders.There are 100 shares of Series B preferred stock issued and outstanding as of September 23, 2011.Each of Maria Zannes, our Chief Executive Officer and John Cousins, our President, were issued 50 shares of the Series B Preferred Stock in exchange for the retirement of $30,000 in accrued but unpaid compensation to each person. 35 Table of Contents Options As of September 23, 2011, there are 108,768 options to purchase shares of our common stock issued and outstanding, consisting of 75,000 options exercisable at $2.99 per share, which expire on December 1, 2013 and 33,768 options exercisable at $0.90 per share, which expire on September 1, 2015. Warrants In connection with a private placement financing completed in March 2010, we issued Series I warrants to purchase 6,875,001 shares of our common stock.The Series I Warrants give the investors in thetransaction rights to purchase the same number of shares purchased in thetransaction over a 5-year term at an exercise price of $0.25 per share, subject to anti-dilution protection that could reduce the exercise price, and subject to adjustments for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions affecting our common stock. The Series I Warrants expire on March 17, 2015.Aside from the anti-dilution adjustment associated with the exercise price premium, the Series I Warrants are not subject to any further adjustments with respect to the exercise price or number of shares covered.In addition, we issued our placement agent a 5-year warrant to purchase 625,000 shares of our common stock with an exercise price of $0.16 per share.As a result of the anti-dilution protection provision, the exercise price of the warrants has been reduced to $0.01, and the number of shares of common stock issuable upon exercise was proportionally increased.As of September 23, 2011, there are outstanding Series I warrants to purchase an aggregate of 153,887,725 shares of our common stock. In connection with a private placement financing completed in September 2010, we issued warrants to purchase 2,000,000 shares of our common stock, which are still outstanding.The warrants are exercisable for five years from the date of issuance at an exercise price of $0.25 per share, subject to anti-dilution protection that could reduce the exercise price, and subject to adjustments for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions affecting our common stock. As a result of the anti-dilution protection provision, the exercise price of the warrants has been reduced to $0.01, and the number of shares of common stock issuable upon exercise was proportionally increased.As of September 23, 2011, there are outstanding warrants to purchase an aggregate of50,000,000 shares of our common stock. Convertible Securities None. Transfer Agent The transfer agent for our common stock is OTR, Inc. The transfer agent’s address is 1th Avenue, Suite 1550, Portland, Oregon 97204, and its telephone number is (503) 225-0375. INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our Articles of Incorporation provide that it will indemnify its officers and directors to the full extent permitted by New Mexico state law.Our By-laws provide that we will indemnify and hold harmless our officers and directors for any liability including reasonable costs of defense arising out of any act or omission taken on our behalf, to the full extent allowed by New Mexico law, if the officer or director acted in good faith and in a manner the officer or director reasonably believed to be in, or not opposed to, the best interests of the corporation. Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the “Act” or “Securities Act”) may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. 36 Table of Contents PLAN OF DISTRIBUTION We are registering the shares of common stock previously issued and the shares of common stock issuable upon exercise of the warrants to permit the resale of these shares of common stock by the holders of the common stock and warrants from time to time after the date of this prospectus.We will not receive any of the proceeds from the sale by the selling stockholders of the shares of common stock.We will bear all fees and expenses incident to our obligation to register the shares of common stock. The selling stockholders may sell all or a portion of the shares of common stock held by them and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commissions or agent’s commissions. The shares of common stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale or at negotiated prices. These sales may be effected in transactions, which may involve crosses or block transactions, pursuant to one or more of the following methods: · on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; · in the over-the-counter market; · in transactions otherwise than on these exchanges or systems or in the over-the-counter market; · through the writing or settlement of options, whether such options are listed on an options exchange or otherwise; · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; · in transactions through broker-dealers that agree with the Selling Stockholders to sell a specified number of such shares at a stipulated price per share; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · a combination of any such methods of sale; or · any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”), if available, rather than under this prospectus. 37 Table of Contents In addition, the selling stockholders may transfer the shares of common stock by other means not described in this prospectus. If the selling stockholders effect such transactions by selling shares of common stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling stockholders or commissions from purchasers of the shares of common stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types of transactions involved). In connection with sales of the shares of common stock or otherwise, the selling stockholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The selling stockholders may also sell shares of common stock short and deliver shares of common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling stockholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares. The selling stockholders may pledge or grant a security interest in some or all of the warrants or shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time pursuant to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending, if necessary, the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling stockholders also may transfer and donate the shares of common stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. To the extent required by the Securities Act and the rules and regulations thereunder, the selling stockholders and any broker-dealer participating in the distribution of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act, and any commission paid, or any discounts or concessions allowed to, any such broker-dealer may be deemed to be underwriting commissions or discounts under the Securities Act. At the time a particular offering of the shares of common stock is made, a prospectus supplement, if required, will be distributed, which will set forth the aggregate amount of shares of common stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling stockholders and any discounts, commissions or concessions allowed or re-allowed or paid to broker-dealers. Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. There can be no assurance that any selling stockholder will sell any or all of the shares of common stock registered pursuant to the registration statement, of which this prospectus forms a part. The selling stockholders and any other person participating in such distribution will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder, including, without limitation, to the extent applicable, Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of the shares of common stock by the selling stockholders and any other participating person. To the extent applicable, Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in market-making activities with respect to the shares of common stock. All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. We will pay all expenses of the registration of the shares of common stock pursuant to the registration rights agreement, estimated to be approximately $45,000 in total, including, without limitation, Securities and Exchange Commission filing fees and expenses of compliance with state securities or “blue sky” laws; provided, however, a selling stockholder will pay all underwriting discounts and selling commissions, if any. We will indemnify the selling stockholders against liabilities, including some liabilities under the Securities Act in accordance with the registration rights agreements or the selling stockholders will be entitled to contribution. We may be indemnified by the selling stockholders against civil liabilities, including liabilities under the Securities Act that may arise from any written information furnished to us by the selling stockholder specifically for use in this prospectus, in accordance with the related registration rights agreements or we may be entitled to contribution. Once sold under the registration statement, of which this prospectus forms a part, the shares of common stock will be freely tradable in the hands of persons other than our affiliates. 38 Table of Contents SELLING STOCKHOLDERS The shares of common stock being offered by the selling stockholders are those previously issued to the selling stockholders and those issuable to the selling stockholders upon exercise of the warrants.For additional information regarding the issuances of common stock and the warrants, see “Private Placement of Common Stock and Warrants” above.We are registering the shares of common stock in order to permit the selling stockholders to offer the shares for resale from time to time.Except for the ownership of the common stock and the warrants issued pursuant to the Securities Purchase Agreement, the selling stockholders have not had any material relationship with us within the past three years. The table below lists the selling stockholders and other information regarding the beneficial ownership (as determined under Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder) of the shares of common stock held by each of the selling stockholders. The second column lists the number of shares of common stock beneficially owned by the selling stockholders, based on their respective ownership of shares of common stock and warrants, as of September 23, 2011, assuming exercise of the warrants held by each such selling stockholder on that date but taking account of any limitations on exercise set forth therein. The third column lists the shares of common stock being offered by this prospectus by the selling stockholders and does not take in account any limitations on exercise of the warrants set forth therein.Because the exercise price of the warrants may be adjusted, the number of shares that will actually be issued may be more or less than the number of shares being offered by this prospectus. The fourth column assumes the sale of all of the shares offered by the selling stockholders pursuant to this prospectus. Under the terms of the warrants, a selling stockholder may not exercise the warrants to the extent (but only to the extent) such selling stockholder or any of its affiliates would beneficially own a number of shares of our common stock which would exceed 4.99%. The number of shares in the second column reflects these limitations. The selling stockholders may sell all, some or none of their shares in this offering.See “Plan of Distribution.” Name of Selling Stockholder Number of Shares of Common Stock Beneficially Owned Prior to Offering (1) Maximum Number ofShares of Common Stock to be Sold Pursuant to this Prospectus (2) Number ofShares of Common Stock Beneficially Owned After Offering (3) Hudson Bay Master Fund, Ltd. (4) 0 Iroquois Master Fund Ltd. (5) 0 Gemini Master Fund, Ltd. (6) 0 Context Partners Fund, L.P. (7) 0 Craig Pierson 0 G. Robert Abrams 0 Jeff Eliot Margolis and Dawn Gross Margolis, JTWROS 0 Robert Keyser 0 T Morgen Capital LLC (8) 0 1984 Eric M. Javits Irrevocable Trust (9) 0 TOTALS 0 * Less than 1%. 39 Table of Contents Percentage calculated on the basis of130,314,363 shares of common stock outstanding on September 23, 2011. Percentage calculated on the basis of334,202,088 shares of common stock outstanding upon the completion of this offering and assumes the sale of all shares of common stock registered pursuant to this prospectus, although the selling stockholders are under no obligations known to us to sell any shares of common stock at this time. Includes additional shares of common stock issuable upon exercise of the warrants as a result of anti-dilution protection in accordance with Rule 416. Hudson Bay Capital Management LP, the investment manager of Hudson Bay Master Fund Ltd., has voting and investment power over these securities. Sander Gerber is the managing member of Hudson Bay Capital GP LLC, which is the general partner of Hudson Bay Capital Management LP. Sander Gerber disclaims beneficial ownership over these securities. Representatives of this securityholder have advised us that Joshua Silverman has voting and investment control over the shares held by Iroquois Master Fund Ltd. Mr. Silverman disclaims beneficial ownership of these shares. The total number of shares beneficially owned and the total number of shares registered represents shares of common stock acquirable upon exercise of warrants. Representatives of this securityholder have advised us that Steven Winters shares voting and investment power over these securities. Steven Winters disclaims beneficial ownership over the securities held by Gemini Master Fund, Ltd. The total number of shares beneficially owned and the total number of shares registered includes shares of common stock acquirable upon exercise of warrants. Representatives of this securityholder have advised us that Michael Rosen and William Fertig share voting and investment power over these securities. Messrs. Rosen and Fertig disclaims beneficial ownership over the securities held by Context Partners Fund, L.P. The total number of shares beneficially owned and the total number of shares registered represents shares of common stock acquirable upon exercise of warrants. Representatives of this securityholder have advised us that Arnold Lippa has voting and investment control over the shares held by T Morgen Capital LLC. Representatives of this securityholder have advised us that Eric M. Javits has voting and investment control over the shares held by 1984 Eric M. Javits Irrevocable Trust. 40 Table of Contents LEGAL MATTERS Sichenzia Ross Friedman Ference Anslow LLP, New York, New York will issue an opinion with respect to the validity of the shares of common stock being offered hereby. EXPERTS GBH CPAs, PC, independent registered public accounting firm, have audited, as set forth in their report thereon appearing elsewhere herein, our consolidated financial statements at December 31, 2010 and 2009 and for the years then ended that appear in the prospectus. The consolidated financial statements referred to above are included in this prospectus in reliance upon the independent registered public accounting firm’s opinion based on their expertise in accounting and auditing. AVAILABLE INFORMATION We have filed a registration statement on Form S-1 under the Securities Act of 1933, as amended, relating to the shares of common stock being offered by this prospectus, and reference is made to such registration statement. This prospectus constitutes the prospectus of Biomoda, Inc., filed as part of the registration statement, and it does not contain all information in the registration statement, as certain portions have been omitted in accordance with the rules and regulations of the Securities and Exchange Commission. We are subject to the informational requirements of the Securities Exchange Act of 1934 which requires us to file reports, proxy statements and other information with the Securities and Exchange Commission. Such reports, proxy statements and other information may be inspected at public reference facilities of the SEC at treet, N.E., Washington D.C. 20549. Copies of such material can be obtained from the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549 at prescribed rates. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC's Internet website at http://www.sec.gov. 41 Table of Contents INDEX TO FINANCIAL STATEMENTS BIOMODA, INC. INDEX TO FINANCIAL STATEMENTS For the Years Ended December 31, 2010 and 2009, and for the period from January 3, 1990 (inception) to December 31, 2010. Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statements of Stockholders’ (Deficit) Equity F-5 Notes to Consolidated Financial Statements F-9 For the Three and Six Months Ended June 30, 2011 and 2010, and for the period from January 3, 1990 (inception) to June 30, 2011. Consolidated Balance Sheets(unaudited) F-29 Consolidated Statements of Operations(unaudited) F-30 Consolidated Statements of Cash Flows (unaudited) F-31 Consolidated Statements of Stockholders’ (Deficit) Equity (unaudited) F-32 Notes to Consolidated Financial Statements (unaudited) F-36 42 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Biomoda, Inc. (A Development Stage Company) Albuquerque, New Mexico We have audited the accompanying consolidated balance sheets of Biomoda, Inc. (a development stage company) as of December31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years ended December 31, 2010 and 2009 and the period from January 3, 1990 (inception) to December 31, 2010. These financial statements are the responsibility of Biomoda, Inc.'s management. Our responsibility is to express an opinion on these financial statements based on our audits. The consolidated financial statements for the period from January 3, 1990 (inception) through December 31, 2005 were audited by other auditors whose reports expressed unqualified opinions on those statements. The consolidated financial statements for the period from January 3, 1990 (inception) through December31, 2005 include total revenues and net loss of $23 and $3,101,245, respectively. Our opinion on the consolidated statements of operations, stockholders' deficit and cash flows for the period from January 3, 1990 (inception) through December31, 2010, insofar as it relates to amounts for prior periods through December 31, 2005, is based solely on the reports of other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Biomoda, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the two years then ended and for the period from January 3, 1990 (inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company is a development stage company which has experienced significant losses since inception with no significant revenues. Also discussed in Note 2 to the consolidated financial statements, a significant amount of additional capital will be necessary to advance the development of the Company's products to the point at which they may become commercially viable. Those conditions, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding these matters are also described in Note 2. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. GBH CPAs, PC www.gbhcpas.com Houston, Texas March 14, 2011 F-1 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Deferred charges Total current assets Deferred charges Fixed assets, net of accumulated depreciation of $17,459 and $17,436 - Patents and trademarks, net of accumulated amortization of $330,163 and $315,495 Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advances from stockholders Short-term debt Convertible debt - Deferred liability - Total current liabilities LONG-TERM LIABILITIES Long-term debt Derivative liabilities - Warrant instruments - Derivative liabilities - Option Instruments - Derivative liabilities - Note conversion feature - Total Liabilities STOCKHOLDERS' DEFICIT Class A redeemable preferred stock; no par value; 2,000,000 shares authorized; cumulative and convertible; liquidation and redemption values of $1.50 and $1.80 per share, respectively; no shares issued or outstanding - - Undesignated preferred stock; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value, 150,000,000 share authorized; 92,936,886 and 79,514,589 issued and 92,545,311 and 78,923,014 outstanding, respectively Treasury stock, at cost 391,575 and 591,575 shares, respectively ) ) Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 FOR THE PERIOD FROM JANUARY 3, 1990 (INCEPTION) TO DECEMBER 31, 2010 Year Ended December 31, January 3, 1990 (Inception) to December 31, 2010 Revenue $
